BONE, Judge.
The appellant was tried in the Circuit Court of Cullman County, Alabama, for the offense of driving while intoxicated.
The appeal is on the record proper without a transcript of the testimony.
Upon a plea of guilty the following judgment was entered by the trial court:
“It is, therefore, considered and adjudged by the Court that the said defendant, Benny Dunn, alias Bennie Dunn, be imprisoned in the penitentiary of this state for a period of 90 days at hard labor.
“On default in payment of costs, defendant is further sentenced to 40 additional days hard labor for payment of costs.”
It should be noted that the sentence was for imprisonment in the State penitentiary, when it should have been for imprisonment in the county jail or hard labor for the county.
*344It should he further noted that the judgment fails to specify the amount of the costs and the number of days required to work out such costs at 75‡ per day.
Affirmed but remanded for proper sentence.